DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. Applicant argues the Gong reference is silent with respect to reducing gain mismatch, since the Gong reference does not use either the word ‘gain’ or ‘mismatch’. Examiner notes the reference is not required to use the same terminology as Applicant’s claim language as long as the limitations are disclosed. Gong discloses reducing the gain mismatch using the programmable current Ierror to provide some judgement and adjustment as shown in Figure 3 and described in paragraph 28. Applicant contends Ierror is used to ensure parameter tcal approaches tmax for the next switching cycle as described in paragraphs 28 and 33 of Gong, but as described in paragraphs 29 and 32, as well as shown in the figures, that Gong uses Ierror to ensure tcal approaches tmax is how the gain mismatch is reduced. Since some error exists in ICHR (see paragraph 29), that is gain mismatch exists, Ierror is used to correct for and reduce the gain mismatch.
  	Applicant next argues the Gong reference is silent with respect to detecting when the body diode of Q2 begins to conduct current. However, as shown in Figures 1-3, the body diode of Q2 begins to conduct when there is sufficient forward voltage across the body diode that voltage VDET goes negative by the diode forward voltage drop. As can be seen in Figure 3, A4 turns on when VPD drops below Vref2, which is also illustrated in Figure 2 where TSRmax begins when VDET has become sufficiently negative by the forward voltage drop of the body diode. Applicant argues comparator A4 compares voltage VPD with reference voltage Vref and generates one short pulse when voltage VPD is lower than reference Vref2, yet as can be seen from Figure 2, the turn on of the A4 comparator corresponds to the when the body diode begins to conduct current. 
 	Applicant argues Gong is silent with respect to integrating a voltage across the secondary winding. However, Figure 1 clearly show the voltage across the secondary winding Ws is detected by sensing VDET and VDD, and Figure 3 shows integrating the difference with capacitor CT.  Since the difference of current provided to the capacitor is proportional to the rate of change of the voltage (I = C dv/dt), the voltage of the capacitor is the integral of the difference. The claimed step of integrating a voltage across the secondary winding is performed. The capacitor discharges when the primary switch turns off because the voltage across the secondary reverses.
  	Applicant argues the Gong reference is silent with respect to adjusting a channel gain of the synchronous rectifier. Claim language is interpreted in light of the specification. Examiner turns to Applicant’s specification for clarification of the claim language ‘adjusting a channel gain’. Applicant’s claim language of ‘adjusting a channel length’ is described in paragraph 46 (of the PB PUB) and example 13 from which it is clear Applicant’s first and second amplifiers provide the channel gain adjusted by the digital circuit. As can be seen from Figure 3 of the Gong reference, A8-A11 similarly adjust the channel gain by the Judgement and Adjustment from A11 implemented through A8. The rejections have been maintained below.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 8-9, 11-12, 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gong (US 2018/0367052).
 	With respect to claim 1, Gong discloses a method of gain tuning for a synchronous rectifier (Fig. 1 Q2) coupled to a secondary side winding (Fig. 1 Ws) of a transformer (Fig. 1 100), the method comprising: integrating (Fig. 3 CT) a voltage (Fig. 3 VPD - VCD) across the secondary side winding of the transformer; detecting (Fig. 3 A4) when a body diode (Fig. 1 body diode of Q2) of the synchronous rectifier begins to conduct current; and reducing gain mismatch (Fig. 3 Ierror) associated with a first voltage (Fig. 3 VPD) and a second voltage (Fig. 3 VCD) which yield a voltage difference across the secondary side winding of the transformer, based on (Fig. 3 A8-A11) based on the integrated voltage (Fig. 3 voltage CT) and the detection (Fig. 3 A4) of the body diode beginning to conduct current.  	 	With respect to claim 8, Gong discloses the method of claim 1, wherein reducing the gain mismatch comprises: searching for a digital code (paragraph 28, programmable current) value that minimizes the gain mismatch; and setting the gain of a variable gain amplifier (Fig. 3 A8) that aids in determining the gain associated with the first voltage (Fig. 3 VCD), based on the digital code value (Fig. 3 A11 output to A8) identified by the searching.  	With respect to claim 9, Gong discloses the method of claim 8, wherein detecting when the body diode begins to conduct current comprises: detecting when the second voltage drops below a reference level (Fig. 3 Vref2).  	With respect to claim 11, Gong discloses a method of gain tuning, comprising: integrating (Fig. 3 CT) a voltage across a secondary side winding (Fig. 1 Ws) of a transformer (Fig. 1 100) over an integral period having an expected zero integral value (Fig. 4 Voltage over CT returns to 0); detecting (Fig. 3 A4) an end of a demagnetization phase of the secondary side winding based on diode detection; and adjusting (Fig. 3 A8-A11) a channel gain of a synchronous rectifier (Fig. 1 Q2) coupled to the secondary side winding, based on an integration error (Fig. 3 Ierror) at the end of the integral period, wherein the integration error corresponds to the difference between the integrated voltage at the end of the integral period and the expected zero integral (Fig. 3 Ierror used to return voltage CT to zero).  	With respect to claim 12, Gong discloses a synchronous rectifier (Fig. 1 Q2,104), comprising: an integrator (Fig. 3 CT) configured to integrate a voltage (Fig. 3 VPD - VCD) across a secondary side winding (Fig. 1 Ws) of a transformer over an integral period having an expected zero integral value (Fig. 4 Voltage over CT returns to 0); a first comparator (Fig. 3 A4) configured to detect an end of a demagnetization phase of the secondary side winding based on diode detection; and a digital circuit (Fig. 3 A8-A11) configured to adjust a channel gain of the synchronous rectifier based on an integration error (Fig. 3 Ierror) at the end of the integral period, the integration error corresponding to the difference between the integrated voltage at the end of the integral period and the expected zero integral.  	With respect to claim 19, Gong discloses the synchronous rectifier of claim 12, wherein the digital circuit is configured to search for a digital code value (paragraph 28, programmable current) that minimizes the gain mismatch and adjust (Fig. 3 Ierror) the channel gain based on the digital code value identified by the search.  	With respect to claim 21, Gong discloses power converter, comprising: a transformer (Fig. 1 100) having a primary side winding (Fig.1 Wp) and a secondary side winding (Fig. 1 Ws); a power switch device (Fig. 1 Q1) coupled to the primary side winding; a synchronous rectifier switch device (Fig. 1 Q2) coupled to the secondary side winding; and a synchronous rectifier controller (Fig. 1 104) configured to control (Fig. 1 Q2CTRL) switching of the synchronous rectifier switch device, the synchronous rectifier controller comprising: an integrator (Fig. 3 CT) configured to integrate a voltage (Fig. 3 VPD - VCD) across the secondary side winding over an integral period having an expected zero integral value; a comparator (Fig. 3 A4) configured to detect an end of a demagnetization phase of the secondary side winding based on diode detection; and a digital circuit (Fig. 3 A8-A11) configured to adjust a channel gain of the synchronous rectifier controller based on an integration error (Fig. 3 Ierror) at the end of the integral period, the integration error corresponding to the difference between the integrated voltage at the end of the integral period and the expected zero integral.
Allowable Subject Matter
 	Claims 2-7, 10, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the action dated 6/7/22 for the reasons for indicating allowable subject matter.
Conclusion
 	 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839